Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 2011/0140119 A1).
	Regarding independent claim 1: Oh teaches (e.g., Figs. 2-5E, [0025]-[0028] and  [0065]: FIGS. 5A through 5E are cross-sectional views illustrating a method of manufacturing the organic light-emitting display device 10 of FIG. 2; same embodiment) a semiconductor device comprising: 
a first substrate ([0035]: 100) having a first surface (top surface);
a second substrate ([0035]) having a second surface (bottom surface), 
a part of the second surface being bonded to a part of the first surface of the first substrate with atmospheric pressure plasma activation ([0035]: a part of the 
an oxide film ([0040]: 420 is SiO.sub.2 that is silicon oxide) disposed on the first surface of the first substrate; and
a protection film ([0041], [0043] and [0048]-[0049]: getter layer 430 is protection layer that protects the underlying device 200 from moisture) layered on a surface of the oxide film opposite to the first substrate ([0041]).
Regarding claim 5: Oh teaches the claim limitation of the semiconductor device according to claim 1, on which this claim depends.
wherein the protection film is an electrically conductive film ([0044]: the protection film 430 is an electrically conductive film, e.g., metallic material titanium, Ti). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2011/0140119 A1) in view of Hasebe et al. (US 2006/0027904 A1).
Regarding claim 2: Oh teaches the claim limitation of the semiconductor device according to claim 1, on which this claim depends.
Oh does not expressly teach that the protection film is an insulation film. 
Hasebe teaches (e.g., Fig. 2) a semiconductor device comprising a protection film ([0033]-[0035]: 6), wherein the protection film is an insulation film ([0033]-[0035]: protection film 6 is an insulator, e.g., SiON).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Oh, the protection film being an insulation film, as taught by Hasebe, for the purpose of preventing collision damage to the device (Hasebe: [0036]-[0037]).
Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 3: Oh and Hasebe teach the claim limitation of the semiconductor device according to claim 2, on which this claim depends. 
wherein the protection film includes a silicon nitride film (Hasebe: [0033]-[0035]: 6 includes silicon nitride, SiON).
Regarding claim 4: Oh and Hasebe teach the claim limitation of the semiconductor device according to claim 3, on which this claim depends, 
wherein the protection film has a multilayer structure including a silicon oxide film and the silicon nitride film (Hasebe: [0033]-[0035]: protection film 6 has a multilayer structure which comprises layer 7 including silicon nitride, SiON and layer 8 includes silicon oxide, SiO.sub.2). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2011/0140119 A1) in view of Le Neel et al. (US 2010/0140724 A1).
Regarding claim 6: Oh teaches the claim limitation of the semiconductor device according to claim 1, on which this claim depends.
Oh does not teach that the protection film is a polysilicon film.
Le Neel teaches (e.g., Fig. 1, [0022]) a semiconductor device comprising a protection film ([0028]: 50), 
wherein the protection film is a polysilicon film ([0028]: the protection film 50 is a polysilicon protection film).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Oh, the protection film being a polysilicon film, as taught by Le Neel.  

Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Applicant is reminded that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
"Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). See MPEP 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826